[Cite as State v. Kent, 2022-Ohio-834.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                  :

                 Plaintiff-Appellee,            :
                                                              No. 109118
                 v.                             :

WAYMAN D. KENT,                                 :

                 Defendant-Appellant.           :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 17, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-638811-A


                                          Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Megan Helton, and Daniel T. Van, Assistant
                 Prosecuting Attorneys, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Francis Cavallo, Assistant Public Defender, for appellant.


EILEEN T. GALLAGHER, J.:

                Defendant-appellant, Wayman D. Kent (“Kent”), appeals from his

convictions and sentence following a jury trial. He raises the following assignments

of error for review:
      1. The trial court erred in denying Kent’s motion to suppress.

      2. There was insufficient evidence produced at trial to support a finding
      of guilt on all counts.

      3. The jury verdict was against the manifest weight of the evidence.

      4. Kent was denied the effective assistance of counsel in his trial.

      5. Kent’s indefinite sentence under S.B. 201 was unconstitutional and
      deprived him of fundamental due process protections.

      6. Kent received ineffective assistance of counsel when his attorney
      failed to object to the imposition of an unconstitutional prison sentence
      under the Reagan Tokes Act.

             After careful review of the record and relevant case law, we affirm

Kent’s conviction and sentence.

                      I. Procedural and Factual History

             In April 2019, Kent was named in a criminal indictment, charging him

with three counts of drug trafficking in violation of R.C. 2925.03(A)(2), with

forfeiture specifications; five counts of drug possession in violation of R.C.

2925.11(A), with forfeiture specifications; and one count of possessing criminal tools

in violation of R.C. 2923.24(A), with forfeiture specifications. The indictment

stemmed from the discovery of certain controlled substances on Kent’s person

during a traffic stop. At the time of the traffic stop, Kent was in the passenger’s seat

of a vehicle driven by his codefendant, Michael Marneros (“Marneros”).

             In July 2019, Kent filed a motion to suppress “all evidence obtained

from the illegal stop and subsequent warrantless search and seizure, as well as

statements taken from [him] in violation of his Miranda rights.” Kent argued that
(1) there was no lawful cause to stop the vehicle in which he was a passenger, (2)

there was no legal basis to physically search his person following the initial traffic

stop, (3) the search of his person unlawfully exceeded the scope of a limited pat down

for officer safety, and (4) law enforcement conducted an interrogation without

adhering to his Miranda rights.

             A suppression hearing was held in August 2019. On behalf of the state,

Sergeant Jarrod Durichko (“Sgt. Durichko”) of the Cleveland Police Department

testified that on April 4, 2019, he and members of the vice unit were surveilling a

high-crime area that is “known for drug sales and drug activity.” (Tr. 17.) During

his patrol, Sgt. Durichko observed a white vehicle pull into the parking lot of a

nearby gas station. While the vehicle was parked at the gas station, Sgt. Durichko

witnessed “three completely separate individuals approached the driver’s side of the

vehicle, reached into the driver’s window for a brief exchange, and then parted

ways.” (Tr. 17.) Sgt. Durichko testified that when the white vehicle left the gas

station, it turned eastbound on Harvard Avenue without using a turn signal. Based

on his good -faith belief that a traffic infraction had occurred, Sgt. Durichko notified

other units in the area to “approach and conduct a traffic stop of the vehicle.” (Tr.

18.) Sgt. Durichko did not participate in the subsequent traffic stop of the white

vehicle.

             Detective Daniel Hourihan (“Det. Hourihan”) of the Cleveland Police

Department testified that on April 4, 2019, he received a radio dispatch from Sgt.

Durichko instructing him to initiate a traffic stop of the white vehicle seen leaving
the gas station. Det. Hourihan confirmed that he initiated the traffic stop because

the vehicle pulled out of the gas station without using its turn signal. Det. Hourihan

testified that when he requested identification from the driver of the vehicle, the

driver informed him that he did not have a valid driver’s license. Once Det.

Hourihan confirmed that the driver of the vehicle, later identified as Marneros, had

a suspended driver’s license, he performed a pat-down search of the driver and

advised him that he was under arrest.

            While Det. Hourihan was speaking with Marneros, Detective Matthew

Pollack (“Det. Pollack”) was dealing with the vehicle’s passenger, who was later

identified as Kent. Det. Hourihan stated that he observed Det. Pollack perform a

pat-down search of Kent for officer safety. Det. Pollack then advised Det. Hourihan

that he “had found something” on Kent and “needed gloves.” (Tr. 39.) When a large

quantity of drugs were recovered from Kent’s underwear, Det. Hourihan read Kent

his Miranda rights. Notwithstanding Det. Hourihan’s advisement, Kent continued

to speak with the detectives and admitted that there was “cocaine, percocet, and

heroin in [the] bags of drugs” discovered by the detectives. (Tr. 43.)

             Det. Pollack confirmed that he participated in the traffic stop of the

white vehicle and the subsequent search of Kent’s person on April 4, 2019. Det.

Pollack stated that while he was performing a pat-down search of Kent for officer

safety, he “felt something that had the consistency of contraband” hidden in Kent’s

groin area. (Tr. 64.) Det. Pollack explained that the contraband was located in an

area that was inconsistent with a person’s “anatomy.” (Tr. 65.) Based on his training
and experience, Det. Pollack expressed that he “knew what [he] felt,” and “had no

doubt in [his] mind” that Kent was in possession of contraband. (Tr. 64, 68.)

Accordingly, Det. Pollack handcuffed Kent before he pulled back Kent’s pants and

recovered a large plastic baggie containing contraband from inside Kent’s

underwear.

             At the conclusion of the hearing, the trial court denied Kent’s motion to

suppress, stating, in relevant part:

      All right. The motion to suppress is denied. Our Eighth District court
      has in numerous cases indicated that when it is a lawful Terry pat-
      down, which this was, and the nature is apparent to the officer to be
      contraband — and in fact in State v. Hunter, at 98 Ohio App.3d 632,
      the Eighth District held that the incriminating nature of the wadded-
      up plastic bag was immediately apparent to the officer. And that’s
      exactly what the officer testified to here. And so it is denied, the motion
      to suppress.

(Tr. 85.)

              Following unsuccessful plea negotiations, the matter proceeded to a

joint jury trial against Kent and Marneros. At trial, Sgt. Durichko reiterated much

of his testimony from the suppression hearing. On April 4, 2019, Sgt. Durichko was

surveilling a high-crime area known for drug activity when he observed a white

vehicle pull into a nearby gas station. Sgt. Durchiko testified that the white vehicle

parked next to a gas pump for approximately 10 to 15 minutes. During this duration

of time, Sgt. Durichko witnessed three separate males walk to the car, lean into the

driver’s side door, and stay for less than a minute before walking away. (Tr. 405.)

Sgt. Durichko explained that each encounter was “done with a level of secrecy” that
raised suspicions. (Tr. 406-407.) When the white vehicle eventually left the gas

station, it turned left onto a roadway without using its turn signal. (Tr. 408.) Sgt.

Durichko immediately contacted Det. Hourihan via radio and instructed him to

initiate a traffic stop of the white vehicle. (Tr. 458-459.) Sgt. Durichko did not

participate in the traffic stop or the subsequent interaction with Kent.

             Consistent with his testimony during the suppression hearing, Det.

Hourihan testified that he conducted a traffic stop of the white vehicle pursuant to

the directives of Sgt. Durichko. During the traffic stop, Det. Hourihan learned that

the driver of the white vehicle, codefendant Marneros, had a suspended driver’s

license. (Tr. 460; 464.) Marneros was removed from the vehicle and a pat down was

conducted. (Tr. 465.) Det. Hourihan located a small bag of marijuana on Marneros’s

person. (Tr. 465.) Marneros was placed in handcuffs and detained. (Tr. 467.) While

detained, Marneros notified Det. Hourihan that there was a firearm inside the

vehicle. (Tr. 467). A loaded firearm was later discovered in between the driver’s seat

and center console of the vehicle. (Tr. 529.)

              While Det. Hourihan was conferring with Marneros, Det. Pollack

made contact with the front-seat passenger, who was later identified as Kent. Video

footage of Det. Pollack’s interaction with Kent was recorded by his body camera.

The video footage was played for the jury as Det. Pollack described the events as they

occurred.

              Following a brief conversation, Det. Pollack asked Kent to step out of

the vehicle so that he could perform a pat-down search for officer safety. During the
pat-down search, Det. Pollack felt what was immediately apparent to him as

contraband. While Det. Pollack waited for gloves to retrieve the contraband, he

observed Kent “digging in his underwear, even though he was handcuffed, in an

effort to either further conceal the drugs or destroy them.” (Tr. 534.) Det. Pollack

then removed a large plastic baggie from Kent’s underwear. Separate, individual

plastic baggies containing various drugs were discovered within the larger plastic

baggie removed from Kent’s person.

              Det. Pollack testified that he secured the recovered contraband while

Det. Hourihan read Kent his Miranda rights. Thereafter, Kent expressed to Det.

Hourihan that the drugs recovered from him had “a couple of grams of crack,”

“seven percocet,” “less than ten grams of heroin,” and “fentanyl.” (Tr. 471.) Upon

further search of the vehicle, Det. Pollack located a loaded firearm and two cell

phones. (Tr. 527-529.) Additionally, $1,008.00 was found in Kent’s pocket. (Tr.

527.) Kent and Marneros were both arrested and transported to jail.

             Leslie Lemmerbrock (“Lemmerbrock”), a forensic chemist for the

Cuyahoga County Medical Examiner’s Office, testified that she analyzed the drugs

seized in this case and completed a physical evidence examination report. With

respect to the drugs recovered from Kent, Lemmerbrock stated that she tested

various substances that were found inside five separate plastic baggies that were

within one larger plastic baggie. Lemmerbrock testified that the plastic baggies

contained the following (1) seven-unit doses of oxycodone and acetaminophen; (2)

1.21 grams of cocaine; (3) 0.64 grams of a tan powder consisting of heroin, fentanyl,
cocaine, and tramadol; (4) 1.56 grams of cocaine; and (5) 10.04 grams of yellow

fragments consisting of heroin, fentanyl, and cocaine.

              On behalf of the defense, John Rogers (“Rogers”) testified that he had

employed Kent at his car dealership on and off for the last 10 years. Rogers testified

that Kent earned up to $125 a day and was paid in cash on a weekly basis.

              At the conclusion of trial, Kent was found guilty of all counts and

accompanying specifications. He was sentenced to “an indefinite prison term of a

minimum of six years and a maximum of nine years.”

              Kent now appeals from his convictions and sentence.

                              II. Law and Analysis

                             A. Motion to Suppress

              In his first assignment of error, Kent argues the trial court erred in

denying his motion to suppress.

              A motion to suppress presents a mixed question of law and fact. State

v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8. When

considering a motion to suppress, the trial court assumes the role of trier of fact and

is, therefore, in the best position to resolve factual questions and evaluate the

credibility of witnesses. Id. Consequently, an appellate court must defer to the trial

court’s findings of fact if they are supported by competent, credible evidence. Id. An

appellate court, however, must independently determine as a matter of law, without

deference to the trial court’s conclusion, whether the facts meet the applicable
standard. State v. Hill, 8th Dist. Cuyahoga Nos. 83762 and 83775, 2005-Ohio-3155,

¶ 12.

               The Fourth Amendment to the United States Constitution and Article

I, Section 14, of the Ohio State Constitution protect against unreasonable

governmental searches and seizures. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20

L.Ed.2d 889 (1968). Warrantless searches and seizures are considered per se

unreasonable, unless an exception to the warrant requirement applies. Katz v.

United States, 389 U.S. 347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967).

               It is well established that “‘[a] police officer may [initiate] a traffic stop

of any motorist for any traffic infraction, even if the officer’s true motive is to detect

more extensive criminal conduct.’” State v. Hrtsyak, 8th Dist. Cuyahoga No.

108506, 2020-Ohio-920, ¶ 21, quoting State v. Bennett, 8th Dist. Cuyahoga No.

86962, 2006-Ohio-4274, ¶ 21, citing United States v. Mesa, 62 F.3d 159, 162 (6th

Cir.1995). “‘Trial courts determine whether any violation occurred, not the extent

of the violation.’” Cleveland v. Martin, 2018-Ohio-740, 107 N.E.3d 809 (8th Dist.),

quoting State v. Hodge, 147 Ohio App. 3d 550, 2002-Ohio-3053, 771 N.E.2d 331,

¶ 27 (7th Dist.).

               To conduct a constitutionally valid investigatory stop under Terry, a

police officer must be able to point to specific and articulable facts that, taken

together with rational inferences derived from those facts, give rise to a reasonable

suspicion that the individual has committed, is committing, or is about to commit a

crime. State v. Williams, 51 Ohio St.3d 58, 60, 554 N.E.2d 108 (1990). The
propriety of an investigative stop by a police officer must be viewed in light of the

totality of the circumstances. State v. Freeman, 64 Ohio St.2d 291, 414 N.E.2d 1044

(1980), paragraph one of the syllabus.

              Courts have routinely recognized that “an officer making a traffic stop

may order passengers to get out of the car pending completion of the stop.”

Maryland v. Wilson, 519 U.S. 408, 415, 117 S.Ct. 882, 137 L.Ed.2d 41 (1997). “To

justify a pat down of the driver or a passenger during a traffic stop, * * * just as in

the case of a pedestrian reasonably suspected of criminal activity, the police must

harbor reasonable suspicion that the person subjected to the frisk is armed and

dangerous.” Arizona v. Johnson, 555 U.S. 323, 327, 129 S.Ct. 781, 172 L.Ed.2d 694

(2009). “‘The purpose of this limited search is not to discover evidence of crime, but

to allow the officer to pursue [the officer’s] investigation without fear of violence

* * *.’” Minnesota v. Dickerson, 508 U.S. 366, 373, 113 S.Ct. 2130, 124 L.Ed.2d 334

(1993), quoting Adams v. Williams, 407 U.S. 143, 146, 92 S.Ct. 1921, 32 L.Ed.2d 612

(1972).

              On appeal, Kent does not challenge the validity of the initial traffic

stop of Marneros’s vehicle or Det. Pollack’s decision to pat him down for officer

safety. Kent argues, however, that Det. Pollack exceeded the permissible scope of a

pat-down search and had no lawful basis to perform “a deeply intrusive physical

search of [his] person, using rubber gloves.” He further contends the officers

unlawfully elicited incriminating statements from him that “were produced as a
direct result of the earlier illegal search and were therefore the ‘fruit of the poisonous

tree.’” We address each of these arguments separately.

                      1. Scope of Search of Kent’s Person

               “Although Terry limits the scope of [a pat-down] search to weapons,

the discovery of other contraband during a Terry search will not necessarily

preclude its admissibility.” State v. Hansard, 4th Dist. Scioto No. 07CA3177, 2008-

Ohio-3349, ¶ 30. Relevant to this case, the United States Supreme Court adopted

the plain-feel doctrine in Minnesota v. Dickerson, where the court held,

      If a police officer lawfully pats down a suspect’s outer clothing and feels
      an object whose contour or mass makes its identity immediately
      apparent, there has been no invasion of the suspect’s privacy beyond
      that already authorized by the officer’s search for weapons; if the object
      is contraband, its warrantless seizure would be justified by the same
      practical considerations that inhere in the plain-view context.

Id., 508 U.S. 366, at 375-376, 113 S.Ct. 2130, 124 L.Ed.2d 334. “If the illegal nature

of the suspicious object is not immediately apparent, police are not permitted to

continue touching, feeling, or manipulating the object to identify its nature.” Id.

              “‘Immediately apparent’ means that the officer must have had

probable cause to believe the item was contraband.” State v. Hall, 8th Dist.

Cuyahoga No. 97722, 2012-Ohio-4155, ¶ 11, quoting State v. Seibert, 5th Dist.

Tuscarawas No. 2003CR-08 0197, 2005-Ohio-275, ¶ 17, citing Arizona v. Hicks,

480 U.S. 321, 326, 107 S.Ct. 1149, 94 L.Ed.2d 347 (1987). “‘Probable cause to

associate an object with criminal activity does not demand certainty in the minds of

police, but instead merely requires that there be a fair probability that the object

they see [or feel] is illegal contraband or evidence of a crime.’” Id., quoting State v.
Jones, 2d Dist. No. Montgomery No. 19248, 2002-Ohio-4681, ¶ 10, citing State v.

Thompson, 134 Ohio App.3d 1, 4, 729 N.E.2d 1268 (2d Dist.1999).

                  In this case, Kent asserts that the plain-feel doctrine is inapplicable

because Det. Pollack “could not identify the character of the object with any

particularity, asserting that it was some variety of contraband without any

specificity.” Kent contends that Det. Pollack’s conduct was prompted by a mere

hunch and that his “bare bones identification” was insufficient to warrant a finding

of probable cause.

                  After careful consideration, we find the factual circumstances

presented here are analogous to cases where Ohio courts have upheld the

application of plain-feel doctrine. For instance, in State v. Hoskins, 8th Dist.

Cuyahoga No. 80384, 2002-Ohio-3451, officers initiated a traffic stop of a vehicle

that was observed driving with its passenger door wide open. During the traffic stop,

an officer conducted a pat down of the defendant for officer safety. The officer

testified that while performing the pat down he felt an object that he immediately

identified as crack cocaine in the area of the defendant’s right thigh. This court

upheld the seizure of the illegal drugs, stating:

      Here, the record clearly establishes that Officer Martin, during the
      course of the lawful Terry search, discovered what he immediately
      determined to be crack cocaine. Because the contraband was in “plain
      feel,” Officer Martin did not violate [the defendant’s] constitutional
      right to be free from unreasonable searches.

Id. at ¶ 19-20.
              Similarly, in State v. Brown, 4th Dist. Ross No. 18CA3644, 2019-

Ohio-1112, a police officer stopped a vehicle, recognized the defendant as a person

involved in drug activity, and observed a K-9’s positive alert for drugs in the vehicle.

The officer also noticed the defendant’s nervous manner and asked him to exit the

vehicle for a weapons pat down.         During the pat down, the officer felt an

“abnormality — a large bulge between Brown’s legs — that, through his drug-

interdiction experience, he immediately knew was contraband, although he did not

know the particular type of contraband.” Id. at ¶ 7. The Fourth District recognized

that although an officer cannot squeeze or manipulate an object to determine

whether it is contraband during a weapons pat-down search, the officer was entitled

to seize an object once the officer felt and immediately recognized the contraband.

Id. at ¶ 23; citing State v. Milhouse, 133 Ohio App.3d 527, 530, 728 N.E.2d 1123 (1st

Dist.1999) (“If, during the course of a Terry pat-down search of a subject’s clothing

for weapons, ‘a police officer feels an object whose contour or mass makes its

incriminating character as contraband immediately apparent, and the officer has a

lawful right of access to the object, the officer is entitled to seize the object’ under

the plain-feel doctrine”).

              As in Hoskins and Brown, the evidence presented at trial refutes

Kent’s position that Det. Pollack acted on a mere hunch. At the suppression hearing,

Det. Pollack testified that while performing a pat-down search of Kent for officer

safety, he “felt something that had the consistency of contraband in [Kent’s groin

area].” (Tr. 63-64.) Based on the location of the “golf-ball sized” bulge, and his
training and experience in the vice unit, Det. Pollack testified that it was immediately

apparent to him that the bulge had the consistency of “illegal narcotics.” (Tr. 61, 70.)

Det. Pollack’s testimony and the immediacy of his conclusions were corroborated by

the video footage captured by his body camera.

              Under these circumstances, we find Det. Pollack did not exceed the

scope of a permissible Terry search during the pat down of Kent for officer safety

and that the seizure of contraband was warranted under Dickerson. Contrary to

Kent’s position on appeal, investigating officers are not required to accurately

predict the specific chemical-makeup of the discovered contraband, such as whether

the bulge contained “crack as opposed to heroin,” for the plain-feel doctrine to be

applicable. And while Kent may attack the credibility of the detective, “whether the

nature of the items is ‘immediately apparent’ is a question of fact for the trial court,

which is in a much better position than this court to gauge police credibility.”

Hansard, 4th Dist. Scioto No. 07CA3177, 2008-Ohio-3349, at ¶ 31-32. Because

competent, credible evidence supports the trial court’s findings and application of

the plain-feel exception to the warrant requirement, the seizure of the illegal

narcotics located on Kent’s person did not violate his Fourth Amendment rights.

                           2. Custodial Interrogation

              Kent further argues the trial court erred by failing to suppress

incriminating statements that were made during a custodial interrogation. Without

citation to the record, Kent contends that the state impermissibly introduced
evidence of the statements he made to the arresting officers before he was advised

of his Miranda rights.

              In this case, the record reflects that when Det. Pollack felt the bulge in

Kent’s groin area, he asked Kent what the object was, and Kent responded that the

bulge was a part of his anatomy. Because the criminal nature of the contraband was

immediately apparent to Det. Pollack, Kent was placed in handcuffs while Det.

Pollack obtained rubber gloves to remove the contraband from Kent’s groin area.

During this time period, Kent continued to reiterate that the bulge was a part of his

anatomy. Subsequently, the contraband was removed from Kent’s person and Kent

was read his Miranda rights by Det. Hourihan. Thereafter, Kent continued to speak

with the detectives and conceded that plastic baggies contained cocaine, percocet,

and heroin. (Tr. 43.)

              In Miranda v. Arizona, 384 U.S. at 444, 86 S.Ct. 1602, 16 L.Ed.2d 694

(1996), the United States Supreme Court established procedural safeguards for

securing the privilege against self-incrimination guaranteed by the Fifth

Amendment to the United States Constitution. The Fourteenth Amendment to the

United States Constitution makes the privilege against self-incrimination applicable

to a witness in a state proceeding. Malloy v. Hogan, 378 U.S. 1, 3, 84 S.Ct 1489, 12

L.Ed.2d 653 (1964). A similar privilege is recognized in Article I, Section 10, of the

Ohio Constitution.

              What are now commonly known as Miranda warnings are intended

to protect a suspect from the coercive pressure present during a custodial
interrogation. Miranda at 469. “The duty to advise a suspect of Miranda rights

does not attach until questioning rises to the level of a ‘custodial interrogation.’”

State v. Gumm, 73 Ohio St.3d 413, 429, 653 N.E.2d 253 (1995), citing State v. Roe,

41 Ohio St.3d 18, 21, 535 N.E.2d 1351 (1989). In judging whether an individual has

been placed into custody the test is whether, under the totality of the circumstances,

a “reasonable person would have believed that he was not free to leave.” Gumm,

quoting United States v. Mendenhall, 446 U.S. 544, 554, 100 S.Ct. 1870, 64 L.Ed.2d

497 (1980). Accord Florida v. Bostick, 501 U.S. 429, 439, 111 S.Ct. 2382, 115 L.Ed.2d

389 (1991). In resolving the issue of custody, courts consider certain factors relevant

to this determination: (1) the location of the questioning, (2) the duration of the

questioning, (3) statements made during the interview, (4) the presence or absence

of physical restraints, and (5) whether the individual was released at the end of the

interview. In re M.H., 8th Dist. Cuyahoga No. 105742, 2018-Ohio-4848, ¶ 25, citing

Howes v. Fields, 565 U.S. 499, 132 S.Ct. 1189, 182 L.Ed.2d 17 (2012); In re J.S., 3d

Dist. Marion No. 9-15-26, 2016-Ohio-255, ¶ 13.

              Additionally, “the special procedural safeguards outlined in Miranda,

are required not where a suspect is simply taken into custody, but rather where a

suspect in custody is subjected to interrogation.” Rhode Island v. Innis, 446 U.S.

291, 300, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980). “Interrogation is a measure of

compulsion over and beyond that which is inherent in custody itself.” State v. Clark,

7th Dist. Mahoning No. 08 MA 15, 2009-Ohio-3328, ¶ 27, citing Innis at 300. The

Innis Court clarifies interrogation as follows:
      We conclude that the Miranda safeguards come into play whenever a
      person in custody is subjected to either express questioning or its
      functional equivalent. That is to say, the term “interrogation” under
      Miranda refers not only to express questioning, but also to any words
      or actions on the part of the police (other than those normally attendant
      to arrest and custody) that the police should know are reasonably likely
      to elicit an incriminating response from the suspect. The latter portion
      of this definition focuses primarily upon the perceptions of the suspect,
      rather than the intent of the police.

Innis at 300-301.

              On appeal, Kent initially contends that Det. Pollack impermissibly

interrogated him while conducting the pat-down search of his person. However, it

is well settled that “persons temporarily detained pursuant” to Terry stops “are not

‘in custody’ for the purposes of Miranda.” Berkemer v. McCarty, 468 U.S. 420, 440,

104 S.Ct. 3138, 82 L.Ed.2d 317 (1984); State v. Brady, 2d Dist. Montgomery No.

27763, 2019-Ohio-46, ¶ 22. Indeed, a police officer may restrain an individual’s

movement with handcuffs even during a Terry stop if the facts warrant it. In re

E.H., 8th Dist. Cuyahoga No. 107614, 2019-Ohio-2572, ¶ 35.

              Under the circumstances presented in this case, we find Kent was not

in custody for the purposes of Miranda at the time Det. Pollack posed relevant

questions regarding the items he felt while performing the pat down of Kent’s

person. As discussed, Det. Pollack’s determination that Kent was in possession of

illegal narcotics was not the product of Kent’s statements during the Terry search.

Rather, it was a product of Det. Pollack’s experience and training in the vice unit and

his determination that the criminal nature of the item felt in Kent’s groin area was

immediately apparent.
              Moreover, to the extent Kent challenges the questions posed to him

while the detectives were retrieving rubber gloves to facilitate the removal of the

contraband, we cannot identify any statement that Kent made to Det. Pollack that

can be described as incriminating. During this relevant time period, Kent continued

to refute Det. Pollack’s assertion that the bulge was illegal narcotics and maintained

that the object was a part of his physical anatomy. Thus, even if Kent’s responses to

Det. Pollack’s questions while he was handcuffed were obtained in violation of

Miranda and should have been suppressed, we cannot say that the trial court’s

failure to suppress these statements prejudiced Kent or would have changed the

outcome of the proceedings. See State v. Miller, 8th Dist. Cuyahoga No. 106946,

2018-Ohio-4898, ¶ 37, citing State v. Durham, 2016-Ohio-691, 60 N.E.3d 552,

¶ 172-173 (8th Dist.) (even if a Miranda violation occurred, any error was harmless

because the record contained overwhelming evidence of the defendant’s guilt).

              Kent further     contends    that   the   detectives   continued   their

interrogation without providing Miranda warnings once the drugs were removed

from his groin area. Kent’s interpretation of the facts, however, is not supported by

the record. The testimony and video footage presented at the suppression hearing

demonstrates that Kent was immediately read his Miranda rights once the

contraband was removed from his person. Kent stated that he understood his

Miranda rights, but voluntarily continued to speak with the detectives about the

specific nature of the drugs. Although Kent maintained that the drugs were for his

personal use, he identified the type of drugs that were inside the plastic baggies and
estimated that he possessed several grams of crack, seven Percocet, less than ten

grams of heroin, and yellow-colored fentanyl.

               Alternatively, Kent argues the Miranda warnings provided to Kent

did not “attenuate the taint of the unconstitutional arrest,” where his statements

were the product of an illegal search. Essentially, Kent contends that the fruit of the

poisonous tree doctrine requires the exclusion of any evidence that was directly or

indirectly derived from the unconstitutional seizure. Kent correctly states that

evidence obtained in violation of the Fourth Amendment, as well as any evidence

seized subsequent to such violation, must be suppressed as ‘fruit of the poisonous

tree.” See Wong Sun v. United States, 371 U.S. 471, 488, 83 S.Ct. 407, 9 L.Ed.2d 441

(1963). In this case, however, Kent does not challenge the validity of the initial traffic

stop and, as discussed, the subsequent search and seizure was warranted under

Terry and the plain-feel doctrine. Accordingly, Kent’s reliance on the fruit of the

poisonous tree doctrine is without merit.

               Based on the foregoing, we conclude the trial court did not err by

denying Kent’s motion to suppress. The first assignment of error is overruled.

                         B. Sufficiency of the Evidence

               In his second assignment of error, Kent argues his convictions for

drug trafficking and possession of criminal tools are not supported by sufficient

evidence. Kent contends the “state’s own witnesses failed to establish even the

fundamental elements of the crimes charged.”
              When assessing a challenge to the sufficiency of the evidence, a

reviewing court examines the evidence admitted at trial and determines whether

such evidence, if believed, would convince the average mind of the defendant’s guilt

beyond a reasonable doubt. State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492

(1991), paragraph two of the syllabus. “The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.” Id. Circumstantial and direct evidence “possess the same

probative value.” Id. at 272. A reviewing court is not to assess “whether the state’s

evidence is to be believed, but whether, if believed, the evidence against a defendant

would support a conviction.” State v. Thompkins, 78 Ohio St.3d 380, 390, 678

N.E.2d 541 (1997).

              Kent was convicted of drug trafficking in violation of R.C.

2925.03(A)(2), which provides that no person “shall knowingly * * * [p]repare for

shipment, ship, transport, deliver, prepare for distribution, or distribute a controlled

substance * * * when the offender knows or has reasonable cause to believe that the

controlled substance * * * is intended for sale or resale by the offender or another

person.”

              R.C. 2901.22(B) provides that “[a] person acts knowingly, regardless

of purpose, when the person is aware that the person’s conduct will probably cause

a certain result or will probably be of a certain nature.” Further, “[a] person has
knowledge of circumstances when the person is aware that such circumstances

probably exist.” Id.

               On appeal, Kent argues the evidence supporting his drug trafficking

convictions was wholly insufficient and failed to establish his involvement in the sale

of drugs on April 4, 2019. He states that the observing officers did not witness a

hand-to-hand transaction take place inside the white vehicle, “nor could they

provide testimony to support violations based upon any one of the six enumerated

sections of R.C. 2925.03(A)(2).”

               Circumstantial evidence has long been used to successfully support

drug trafficking convictions. State v. Delaney, 2018-Ohio-727, 106 N.E.3d 920, ¶ 11

(9th Dist.). “[T]he convergence of illegal drugs, drug paraphernalia (including

baggies), and large sums of cash permit a reasonable inference that a person was

preparing drugs for shipment.” Id.; see also State v. Rutledge, 6th Dist. Lucas No.

L-12-1043, 2013-Ohio-1482, ¶ 15 (citing several cases and stating that “numerous

courts have determined that items such as plastic baggies, digital scales, and large

sums of money are often used in drug trafficking and may constitute circumstantial

evidence * * *.”).

               At trial, Det. Pollack provided extensive testimony regarding his

training and experience as a member of the vice unit. Relevant to this case, Det.

Pollack testified that there are differences between a person who merely possesses

drugs and a person who is engaged in trafficking. He explained that a person who

uses drugs usually carries just enough substance on their person for one or two uses,
such as “a quarter of a gram to a gram” of crack or heroin, or “one or two pills.” (Tr.

512.) In contrast, a drug trafficker typically carries a large amount of cash and

anywhere from 5 to 30 grams of drugs at a time. Det. Pollack further testified that

while drug users typically possess small single-use packages, drug traffickers

“typically carry large amounts [of drugs] in a sandwich baggy.” (Tr. 513.). If the

trafficker has more than one drug, “they’ll carry three or four different sandwich

baggies of additional drugs to satisfy their multitude of customers.” (Tr. id.) Det.

Pollack further testified that drug traffickers “typically have multiple cell phones —

one personal phone and one drug phone.” (Tr. 514.)

              In this case, Kent was observed in a high crime area known for drug

activity. Members of the vice team testified that the individuals inside Marneros’s

white vehicle acted in a manner that raised their suspicions of criminal conduct.

Although the detectives did not observe a hand-to-hand transaction, Kent was

subsequently found in possession of a large quantity of drugs that exceeded an

amount indicative of personal use.       Collectively, the money and cell phones

recovered from Kent, along with the manner in which the drugs had been separated

and packaged, supported the inference that Kent knowingly transported the

contraband with the intent to sell. Viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of drug trafficking proven beyond a reasonable doubt.           Accordingly, we find

sufficient evidence supported Kent’s drug trafficking convictions.
              Kent was also convicted of possession of criminal tools in violation of

R.C. 2923.24(A), which provides that “[n]o person shall possess or have under the

person’s control any substance, device, instrument, or article, with purpose to use it

criminally.” The criminal tools relevant in this case are “money and/or cell phones.”

              As recognized by this court, “[i]t has long been established that

otherwise innocuous objects such as bags, money, or cell phones can be used as

criminal tools in drug trafficking[.]” State v. Hawthorne, 8th Dist. Cuyahoga No.

102689, 2016-Ohio-203, ¶ 21, citing State v. Bowling, 8th Dist. Cuyahoga No.

93052, 2010-Ohio-3595, ¶ 60. In this case, Kent was found in possession of two cell

phones and cash in the amount of $1008 at the time a large quantity of drugs was

recovered from his groin area. At trial, Det. Pollack testified that in his experience,

cell phones and cash are commonly used as tools of the drug trade. He explained

that drug traffickers “typically carry large amounts of cash on them for the trade”

and “typically have multiple cell phones.” (Tr. 513-514.) Viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of possession of criminal tools proven beyond a reasonable

doubt. See Hawthorne at ¶ 22 (98 individual bags of crack cocaine together with a

cell phone and cash of $292 in various denominations constituted sufficient

evidence for a possession of criminal tools conviction); State v. Alexander, 8th Dist.

Cuyahoga No. 90509, 2009-Ohio-597, ¶ 28 ($544 in small denominations found in

conjunction with 2.25 grams of crack cocaine); Bowling at ¶ 62 (a cell phone and

$250 found with five prepackaged bags of crack cocaine); State v. Williams, 8th
Dist. Cuyahoga Nos. 92009 and 92010, 2009-Ohio-5553, ¶ 75 (12 individual,

prepackaged bags of marijuana and $340 in cash).

              Kent’s second assignment of error is overruled.

                     C. Manifest Weight of the Evidence

              In his third assignment of error, Kent argues his convictions are

against the manifest weight of the evidence. Kent contends the state “resorted to

peddling innuendo and conjecture” and failed to present witnesses who could “offer

any facts to support their contention that [Kent] engaged in the trafficking of drugs

on the night in question.”

              While the test for sufficiency requires a determination of whether the

state has met its burden of production at trial, a manifest weight challenge questions

whether the state has met its burden of persuasion. State v. Whitsett, 8th Dist.

Cuyahoga No. 101182, 2014-Ohio-4933, ¶ 26. Unlike a claim that the evidence is

insufficient to support a conviction, which raises a question of law, manifest-weight

challenges raise factual issues. When a defendant argues his or her conviction is

against the manifest weight of the evidence, the court,

      reviewing the entire record, weighs the evidence and all reasonable
      inferences, considers the credibility of witnesses and determines
      whether in resolving conflicts in the evidence, the jury clearly lost its
      way and created such a manifest miscarriage of justice that the
      conviction must be reversed and a new trial ordered. The discretionary
      power to grant a new trial should be exercised only in the exceptional
      case in which the evidence weighs heavily against the conviction.

Thompkins, 78 Ohio St.3d at 387, 390, 678 N.E.2d 541, quoting State v. Martin, 20

Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).
              After careful review, we cannot say this is the exceptional case in which

the jury clearly lost its way. As stated, members of the Cleveland vice unit testified

that, based on their extensive training and experience, the quantity and nature of

the contraband found on Kent’s person was indicative of drug trafficking. The

detectives described the significance of how the drugs were packaged and explained

that large sums of money and multiple cell phones are tools of the drug trade. While

Kent reiterates that there was no observed hand-to-hand transaction, there was

credible circumstantial evidence for the jury to conclude that the drugs discovered

in Kent’s possession were intended for sale and were not for Kent’s own personal

use. Under these circumstances, we find Kent’s convictions are not against the

manifest weight of the evidence.

              Kent’s third assignment of error is overruled.

                    D. Ineffective Assistance of Counsel

              In his fourth assignment of error, Kent argues defense counsel

rendered ineffective assistance of counsel by failing to file an adequate motion to

suppress. Kent asserts that the combined effect of counsel’s deficient performance

“undermined the fairness of the proceedings” and “served to prejudice his defense

beyond repair.”

              In order to prevail on an ineffective assistance of counsel claim, an

appellant must demonstrate that trial counsel’s performance fell “below an objective

standard of reasonable representation and, in addition, prejudice arises from

counsel’s performance.” State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989),
paragraph two of the syllabus, citing Strickland v. Washington, 466 U.S. 668, 104

S.Ct. 2052, 80 L.Ed.2d 674 (1984). There is a general presumption that trial

counsel’s conduct is within the broad range of professional assistance, and debatable

trial tactics do not generally constitute deficient performance. State v. Phillips, 74

Ohio St.3d 72, 85, 656 N.E.2d 643 (1995). In order to show prejudice, the appellant

must demonstrate a reasonable probability that, but for counsel’s error, the result of

the proceeding would have been different. Bradley at paragraph three of the

syllabus.

              Kent asserts trial counsel was ineffective because the motion to

suppress failed to properly frame the legal grounds supporting the suppression of

critical evidence and failed to effectively promote Kent’s position before the trial

court.   Without addressing the adequateness of defense counsel’s motion to

suppress or his representation during the suppression hearing, we find Kent has

failed to establish the requisite level of prejudice. As set forth above, the legal

arguments supporting the suppression of the evidence in this case are meritless.

Thus, even if this court were to assume the motion to suppress was insufficiently

briefed or argued, we are unable to conclude by a reasonable probability that, but

for counsel’s error, the result of the proceeding would have been different.

              Kent’s fourth assignment of error is overruled.

            E. Constitutionality of Indefinite Prison Sentence

              In his fifth assignment of error, Kent argues Ohio Revised Code

sentencing provisions as enacted by Am.Sub.S.B. No. 201, commonly known as the
Reagan Tokes Law, are unconstitutional. He claims that the Reagan Tokes Law

violates (1) the constitutional right to a trial by jury, (2) the separation-of-powers

doctrine, and (3) due process.

              The Reagan Tokes Law was enacted in 2018 and became effective on

March 22, 2019. See R.C. 2901.011. Under the law, qualifying first-and second-

degree felonies committed on or after March 22, 2019, are subject to the imposition

of indefinite sentences. The law specifies that these terms will consist of a minimum

term selected by the sentencing judge from a range of terms set forth in R.C.

2929.14(A) and a maximum term determined by formulas set forth in R.C.

2929.144.

              The law establishes a presumptive release date at the end of the

minimum term. R.C. 2967.271(B). The Ohio Department of Rehabilitation and

Correction (“ODRC”) may rebut that presumption, however, and keep the offender

in prison for an additional period not to exceed the maximum term imposed by the

trial judge. R.C. 2967.271(C). In order to rebut the presumption, the ODRC must

conduct a hearing and determine whether one or more of the following factors apply:

      (1)(a) During the offender’s incarceration, the offender committed
      institutional rule infractions that involved compromising the security
      of a state correctional institution, compromising the safety of the staff
      of a state correctional institution or its inmates, or physical harm or the
      threat of physical harm to the staff of a state correctional institution or
      its inmates, or committed a violation of law that was not prosecuted,
      and the infractions or violations demonstrate that the offender has not
      been rehabilitated, [and]

      (b) The offender’s behavior while incarcerated, including, but not
      limited to the infractions and violations specified in division (C)(1)(a)
      of this section demonstrate that the offender continues to pose a threat
      to society.

      (2) Regardless of the security level in which the offender is classified at
      the time of the hearing, the offender has been placed by the department
      in extended restrictive housing at any time within the year preceding
      the date of the hearing.

      (3) At the time of the hearing, the offender is classified by the
      department as a security level three, four, or five, or at a higher security
      level.

R.C. 2967.271(C)(1), (2), and (3).

              In this case, Kent did not object to his sentence or raise a

constitutional challenge to the Reagan Tokes Law during his sentencing hearing. “It

is well established that ‘the question of the constitutionality of a statute must

generally be raised at the first opportunity and, in a criminal prosecution, this means

in the trial court.’” State v. Alexander, 12th Dist. Butler No. CA2019-12-204, 2020-

Ohio-3838, ¶ 8, quoting State v. Buttery, 162 Ohio St.3d 10, 2020-Ohio-2998, 164

N.E.3d 294, ¶ 7.

              This court has declined to address constitutional challenges to the

Reagan Tokes Law when the defendants failed to object to their sentences or

otherwise raise the constitutionality of the act at their sentencing hearing. See State

v. Dames, 8th Dist. Cuyahoga No. 109090, 2020-Ohio-4991, ¶ 12-19; State v. Hollis,

8th Dist. Cuyahoga No. 109092, 2020-Ohio-5258, ¶ 47-54; and State v. Stone, 8th

Dist. Cuyahoga No. 109322, 2020-Ohio-5263, ¶ 6-10. Nevertheless, we note that in

State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470, this court, sitting

en banc, held that the Reagan Tokes Law is constitutional in that it does not violate
the separation-of-powers doctrine and does not violate either a defendant’s right to

a jury trial or due process of law.       Accordingly, the constitutional challenges

presented in this appeal are overruled.

              Kent’s fifth assignment of error is overruled.

      F. Failure to Object to Application of the Reagan Tokes Law

              In his sixth assignment of error, Kent argues defense counsel

rendered ineffective assistance of counsel by failing to object to the imposition of an

unconstitutional prison sentence under the Reagan Tokes Law.

              Consistent with the foregoing, we are unable to conclude that counsel

rendered ineffective assistance of counsel. Because this court has determined that

the Reagan Tokes Law is constitutional, an objection to the constitutionality of the

Reagan Tokes Law would not have changed the outcome of the case. Thus, Kent

cannot establish the requisite prejudice.

              Kent’s sixth assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.            The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

MICHELLE J. SHEEHAN, P.J., and
MARY EILEEN KILBANE, J., CONCUR


N.B. Judge Eileen T. Gallagher joined the dissent by Judge Lisa B. Forbes in
Delvallie and would have found that R.C. 2967.271(C) and (D) of the Reagan Tokes
Law are unconstitutional.

Judge Mary Eileen Kilbane joined the dissenting opinion by Judge Lisa B. Forbes
and the concurring in part and dissenting in part opinion by Judge Anita Laster
Mays in Delvallie and would have found the Reagan Tokes Law unconstitutional.